DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A1 and B1 in the reply filed on 2022 August 24 is acknowledged.
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-9, and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0293329 A1 (herein “Chiriac).
Regarding claim 1, Chiriac discloses every limitation of claim 1 (see Fig. 25 on the next page) including: an apparatus comprising: a microfluidic distribution apparatus (Fig. 25) capable of being positioned in an embedded arrangement with an optoelectronic device (seen in Fig. 12), the distribution apparatus including a plurality of micro-structures (e.g. 420 and 450) ([0108] and [0109]) forming a closed loop fluid distribution circuit (see flow arrows in Fig. 25), and a working fluid capable of transitioning from a liquid stated to a two-phase liquid-vapor state ([0051]). Applicant’s Fig. 2A is also provided for comparison to Chiriac’s Fig. 25.
Regarding claim 2, every feature of the claim is seen in Chiriac’s Fig. 25.
Regarding claim 6, the apparatus of Chiriac can be arranged in a vertical orientation with an optoelectronic device, the evaporator section being positioned below the condenser section (Fig. 12).
Regarding claims 7-9, Chiriac discloses that the micro-structures in the evaporator section comprise artificial nucleation sites such as a micro-structure positioned within the micro-structures in the evaporation section (2910 seen in Fig. 29).
Regarding claims 12 and 13, the apparatus of Chiriac can be positioned with an optoelectronic device such that one or more heat-generating components are substantially aligned with the evaporator section (seen in Figs. 11 and 12).
Regarding claims 14 and 15, the apparatus of Chiriac can be used with a comb laser source assembly.

    PNG
    media_image1.png
    432
    744
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    603
    732
    media_image2.png
    Greyscale


Regarding claim 16, Chiriac discloses that the evaporator section, the adiabatic section, and the condenser section are disposed between a first plate and a second plate to form the closed loop (between first plate at 500 and second plate at 510, seen in Figs. 7 and 8) ([0053]).
Regarding claim 17, Chiriac discloses that either of the first or second plates can be placed in thermal and mechanical contact with a surface of an optoelectronic device (as seen in Fig. 12).
Regarding claim 18, see paragraph [0056].
Regarding claim 19, Chiriac discloses that the apparatus comprises a sealable port for charging the working fluid (520 in Fig. 5) ([0053]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chiriac.
Regarding claims 3-5, Chiriac discloses that the apparatus comprises a condenser distributor section (section including ribs 2570 above condenser 420), the distributor section comprising a plurality of flow-directing structures (2570); and an evaporator inlet header section (section below 410, around 2610) positioned between and in fluid communication with the micro-structures in the adiabatic section (section below condenser 420) and evaporator section (410), the header section comprising a plurality of flow-directing structures/apertures (2610). 
Chiriac does not explicitly disclose that the flow-directing structures/apertures have a variable spacing therebetween. However, Chiriac does discuss variable spacing between the micro-structures of the condenser and evaporator section in order to facilitate fluid flow not only through the channels closer to the evaporator, but also those that are farther away from the evaporator ([0145]). 
It would have been obvious to one of ordinary skill in the art for the above reasoning to experiment with the flow-directing structures/apertures spacings to evenly distribute the fluid to the condenser section and evaporator section.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chiriac further in view of US 2014/0246176 A1 (herein “Yang”).
Regarding claim 20, Chiriac discloses (see rejections above) every feature of the claimed system for cooling, except for there being a second cooling loop adjacent the first cooling loop.
Yang discloses a cooling system having two mirrored cooling loops adjacent to one another separated by a wall, such that the evaporator section and the adiabatic section in the first cooling loop are adjacent to the evaporator section and the adiabatic section in the second cooling loop (seen in Fig. 5).
It would have been obvious to one of ordinary skill in the art to modify the system of Chiriac with the mirrored second cooling loop of Yang in order to provide additional heat dissipation capacity by expanding the evaporator surface area and allowing heat to be dissipated to two different locations.
Regarding claim 21, the combined teachings (Yang) disclose that the first loop (clockwise) is configured to flow counter to the second loop (counter clockwise) (seen in Fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each reference discloses a cooling apparatus similar to Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON T. SCHERMERHORN JR./           Primary Examiner, Art Unit 3763